 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
 9                    CENTRAL DISTRICT OF CALIFORNIA
10 QUOC VIET FOODS, INC., a California
                                         CaseNo.8:12-cv-02165-CJC (DFMx)
11 corporation,
                Plaintiff,               ORDER ON
12
                                         STIPULATED PERMANENT
13 VV FOODS, LLC., a Texas Limited       INJUNCTION
   Liability Corporation
14
15             Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       1
                   ORDER ON STIPULATED PERMANENT INJUNCTION
 1                                        ORDER
 2
 3       The Court, having reviewed the parties’ stipulated permanent injunction, finds as
 4 follows:
 5       IT IS HEREBY ORDERED that the stipulated permanent injunction be granted
 6 and entered against Defendant VV FOODS, LLC.
 7
 8       IT IS SO ORDERED
 9
10
11 Dated: August 22, 2019                      _______________________________
12                                             Hon. Cormac J. Carney
                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                     ORDER ON STIPULATED PERMANENT INJUNCTION
